Exhibit 10.7
CONSULTING AGREEMENT
          This Agreement dated this 27th day of June, 2008, is executed by and
between MiddleBrook Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), located at 20425 Seneca Meadows Parkway, Germantown, MD 20876, and
Edward M. Rudnic, Ph.D. (“Consultant”), located at 13517 Maidstone Lane,
Potomac, MD 20854 (the “Agreement”).
          WHEREAS, Consultant holds the position of President and Chief
Executive Officer of the Company and, in connection with an expected change in
the Company’s management, Consultant’s employment with the Company will
terminate effective with the closing of the EGI transaction;
          WHEREAS, in the event of such termination of employment, the Company
desires to obtain consulting services from Consultant commencing on the day
following the close of the EGI transaction (the “Effective Date”), pursuant to
the terms and conditions set forth in this Agreement;
          WHEREAS, Consultant possesses the requisite skills, training and
experience to perform the services called for under this Agreement, and wishes
to perform the services based on the terms and conditions herein; and
          WHEREAS, based on the nature of the relationship that the parties
intend to establish, the Company hereby engages the Consultant as an independent
contractor.
          NOW, THEREFORE, in consideration of the mutual promises and covenants
of the parties as herein contained, the parties hereto agree and contract as
follows:

1)   This Agreement shall be effective on the Effective Date. Other than as
contemplated by the immediately following proviso, this Agreement shall be of no
force or effect and neither party shall have any rights or obligations hereunder
until the Effective Date; provided, however, that (i) no party may terminate,
modify or amend this Agreement prior to the Effective Date unless in a writing
signed by the Company and Consultant, and (ii) the provisions of this
Paragraph 1, and any definitions in this Agreement, shall be effective upon
execution of this Agreement by the parties hereto. If the termination of
Consultant’s employment with the Company does not occur, this Agreement shall be
null and void and of no force or effect.   2)   The original term of this
Agreement shall be for 24-months commencing on the Effective Date. This
Agreement may be renewed for additional 12-month periods by mutual agreement of
the parties hereto.   3)   Commencing on the Effective Date, the Consultant
shall be available on a mutually agreeable schedule to provide such consulting
services with respect to the business of the Company as the Company reasonably
requests. The consulting services that may be requested of Consultant shall be
of a nature that reflects and is consistent with Consultant’s skills,

 



--------------------------------------------------------------------------------



 



    experience, expertise and services provided by Consultant to the Company
prior to the Effective Date. The Consultant shall perform such services in a
thorough, efficient, and workmanlike manner, promptly and with due diligence and
care, and in accordance with that standard of care and skill ordinarily
exercised by members of the profession performing similar services. In addition,
Consultant shall comply with all applicable federal, state and local statutes,
ordinances and regulations in the course of performing such objectives.

4)   The Company enters in this Agreement based on Consultant’s experience with
the business of the Company and his demonstrated ability to accomplish the
objectives of such business. Consequently, the Company will not provide
Consultant with any training or instructions with respect to the services to be
provided hereunder. Similarly, Consultant is responsible for providing any
equipment, materials or supplies that Consultant determines are necessary to
accomplish the objectives.   5)   Consistent with the parties’ intent that the
relationship created by this Agreement be that of service recipient and
independent contractor, Consultant shall retain the exclusive right to control
and direct all details of the services that Consultant performs hereunder,
including where, when and how the services are to be performed. Consultant’s
failure to accomplish the services by the mutually agreed deadline, however,
shall constitute a material breach of this Agreement, unless the Company agrees
to an extended deadline.   6)   Other than with respect to the Options granted
pursuant to Paragraph 10 and the changes to the Prior Employment Options
pursuant to Paragraph 11, Consultant shall not be eligible to participate in any
benefit programs that the Company now or hereafter maintains for its employees
with respect to services performed hereunder, and Consultant hereby waives any
such right to participate in the programs. This waiver of any right to
participate in Company-sponsored employee benefit programs represents a material
component of the terms of compensation agreed to by these parties and is not in
any way conditioned on any representation or assumption concerning status of
Consultant with respect to the Company as an employee or independent contractor.
  7)   For all purposes, including but not limited to the Federal Insurance
Contributions Act (“FICA”), the Social Security Act, the Federal Unemployment
Tax Act (“FUTA”), income tax withholding and any and all other federal, state
and local laws, rules and regulations, Consultant shall be treated as an
independent contractor and not as an employee with respect to the Company.   8)
  Consultant acknowledges and agrees that Consultant shall be responsible (as a
self-employed individual) for filing all tax returns, tax declarations and tax
schedules, and for the payment of all taxes required, when due, with respect to
any and all compensation earned by Consultant under this Agreement. The Company
will neither pay nor withhold any employment taxes with respect to the
compensation it pays Consultant. Rather, the Company will report the amounts it
pays Consultant on IRS Forms 1099, to the extent required to do so under
applicable Internal Revenue Code provisions.   9)   Consultant’s fees for
services provided under this Agreement shall be Three Thousand Dollars ($3,000)
per day or Fifteen Hundred Dollars ($1,500) per half-day, plus reasonable travel
expenses. The Company shall have no obligation to pay a fee prior to receipt of
an

2



--------------------------------------------------------------------------------



 



    invoice from Consultant requesting payment of the same. The Company will not
reimburse Consultant for any other expenses incurred in connection with the
performance of services hereunder unless otherwise agreed by the Company. For
purposes of satisfying Section 409A of the Internal Revenue Code of 1986, as
amended, the parties agree that any amount reimbursed hereunder for one calendar
year shall not affect the amounts reimbursed for other calendar years, and all
reimbursement payments, if any, shall in all events be made no later than the
end of the calendar year following the calendar year in which the applicable
expense is incurred.

10)   The Company shall take all action necessary to grant to Consultant, on the
Effective Date, a stock option (the “Option”) pursuant to the terms of the
Amended and Restated Middlebrook Pharmaceuticals, Inc. Stock Incentive Plan (the
“Option Plan”) to purchase 100,000 shares of Company common stock at an option
price equal to the Fair Market Value of such Common stock on the date of grant
as determined pursuant to the terms of the Option Plan. The Option shall vest,
in its entirety, upon expiration of the original term of this Agreement or, if
earlier, upon a material breach of the Agreement by the Company; provided,
however, that such vesting shall not otherwise limit the Consultant’s remedies
at law or in equity for such breach. The Option shall otherwise be governed by
the terms and conditions set forth in a stock option agreement evidencing the
Option.   11)   With respect to stock options (other than the Option) relating
to shares of the Company common stock which are held by Consultant on the
Effective Date (the “Prior Employment Options”), (i) Consultant’s obligations to
provide consulting services under this Agreement shall constitute continued
“Service” with the Company (as described in the Amended and Restated Middlebrook
Pharmaceuticals, Inc. Stock Incentive Plan and any applicable stock option
agreement) so that (i) such Prior Employment Options shall continue to vest
during the term of this Agreement (including any additional terms following the
original term), and (ii) the exercisability of such Prior Employment Options
shall be determined as if such Service continued until the expiration of the
term of this Agreement (including any additional terms following the original
term). In addition, with respect to any Prior Employment Options that are
incentive stock options (as defined in Section 422 of the Internal Revenue Code,
as amended) and that are exercised more than three (3) months from the effective
date of termination of Consultant’s employment with the Company, such Prior
Employment Options shall not be incentive stock options and instead be
nonqualified stock options.   12)   Subject to approval of the Company,
Consultant shall have the right to engage others to assist in the accomplishment
of the services described herein. Consultant shall be solely responsible for
(a) complying with all applicable employment and labor laws with respect to any
assistants it engages, (b) paying all compensation owed to such assistants, and
(b) paying, and/or withholding and remitting to the appropriate government
agency, any applicable employment taxes that might be owed with respect to such
compensation. Consultant also shall indemnify and hold the Company harmless
against any and all liabilities attributable to the obligations imposed on
Consultant under this Paragraph 12. This Paragraph 12 shall survive the
termination of this Agreement.

3



--------------------------------------------------------------------------------



 



13)   The Consultant reserves the right to, and intends to, perform services for
others, so long as the performance of such services does not interfere with the
performance of services hereunder.   14)   Consultant acknowledges and agrees
that in the course of the performance of services pursuant to this Agreement,
Consultant will be given access to, or come into possession of, confidential
information of the Company, which information includes trade secrets,
proprietary data or other confidential information. Consultant acknowledges and
agrees that he will not use, duplicate or divulge to others any such
confidential information of the Company except in connection with the
performance of services under this Agreement. Consultant agrees and covenants
that Consultant shall not remove or copy any data, research, memoranda, reports,
records, documents, publications, journals, diaries, computer programs, files,
information contained in files, or other information or material pertaining to
the business, research, or technology of the Company without the express written
consent of the Company, which in all events shall be considered to be the owner
and possessor of all such data, research, memoranda, reports, records,
documents, publications, journals, diaries, computer programs, files,
information contained in files, or other information or material. Consultant
covenants and agrees that Consultant shall in no way utilize any such
information in Consultant’s possession for the gain or advantage of Consultant
(other than in Consultant’s performances of services hereunder) and/or to the
detriment of the Company. Upon a termination of this Agreement, or at such
earlier date as the Company may request, Consultant shall deliver forthwith to
the Company all such data, research, memoranda, reports, records, documents,
publications, journals, diaries, computer programs, files, information contained
in files, or other information or material (including all extracts, abstracts,
copies, or portions thereof) which are then in Consultant’s possession or
control. The obligations of this Paragraph 14 shall survive the termination of
this Agreement.

15)   (a) Consultant acknowledges and agrees that, as part of his engagement
with the Company, he may be expected to make new contributions of value to the
Company and agrees to promptly disclose to the Company any and all inventions,
discoveries, works of authorship, writings, computer software programs,
processes, formulas, improvements or revisions (collectively, “Works”), whether
subject to copyright, patent, registration or other protection as intellectual
property or not, which he may make, devise, conceive, create, design, invent,
develop or discover, either solely or jointly with another or others, during his
engagement by the Company, whether at the request or upon the suggestion of the
Company or otherwise, which (i) are improvements (A) to the Company’s Pulsys
technology or to any of the Company’s patents issued as of the date of this
Agreement or during the term of this Agreement, (B) to the Company’s patent
applications filed as of the date of this Agreement, or (C) to additional
Company patent applications of which the Consultant has knowledge that are filed
during the term of this Agreement; (ii) were created using the Company’s
facilities, equipment, resources or personnel during any time following the date
the Consultant commenced employment with the Company and prior to the expiration
of the term of this Agreement; (iii) come about as a result of Consultant’s
access to confidential, proprietary, or trade secret information belonging to
the Company; or (iv) substantially relate to any business of the Company, or any
services, programs or products offered, used, sold or being developed by the
Company at the time

4



--------------------------------------------------------------------------------



 



    he creates or develops such Works, of which Consultant became aware through
his consulting relationship with the Company or otherwise through Consultant’s
provision of services hereunder. Any and all of the foregoing shall belong
exclusively to the Company and, to the extent it is copyrightable material,
shall be deemed to be “Works Made for Hire,” and the Company shall be deemed the
author or creator thereof.

  (b) Consultant shall assign to the Company, and hereby does so assign, all
Works disclosed, or required to be disclosed, in accordance with this Section
and assigns the right to obtain patents or copyright registrations on any and
all such Works in any or all countries in his name or otherwise.

16)   Upon the request of the Company, whether or not made during the period of
his engagement with the Company, Consultant shall assist the Company in any way
necessary, including, but not limited to executing documents, to accomplish the
following, in any or all countries, with respect to any and all Works disclosed,
or required to be disclosed, in accordance with Paragraph 15: (a) to perfect in
the Company all right, title and interest in and to the Work; (b) to file for
and/or obtain a patent or patents, copyright registration or copyright
registrations, trademark, trade name, domain name or similar registration, or
other means established for the protection of intellectual property on the Work,
in the United States or any other country; and (c) to protect and enforce the
Company’s rights in the Work. The provisions of Paragraphs 14, 15 and 16 shall
survive the termination of this Agreement.   17)   This Agreement may be
terminated only (i) by one party hereto upon a material breach of the Agreement
by the other party hereto (the “Breaching Party”) and notice of such breach
given by the first party to the Breaching Party, in which case the termination
shall be effective at the time the notice is received by the Breaching Party,
(ii) upon mutual written agreement of the parties hereto, or (iii) automatically
upon expiration of the original term or any renewed terms of the Agreement
without additional renewal by the parties hereto.   18)   This Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of Delaware. Any and all disputes arising out of, relating to the
performance of services contracted for under, this Agreement, shall be settled
by arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, or any successor thereto then prevailing. Such
arbitration shall be final and binding upon the parties, and shall be the sole
and exclusive remedy of the parties with respect to any dispute arising out of,
relating to, or resulting from the interpretation of the terms of this
Agreement, or any breach thereof. The costs of such arbitration shall be borne
equally by the parties. Notwithstanding the foregoing provisions of this
Paragraph 18 to the contrary, matters in which an equitable remedy or injunctive
relief is sought by a party, shall not be required to be submitted to
arbitration, if the party seeking such remedy or relief objects thereto, but
instead shall be submitted to a court of law having appropriate jurisdiction.
This Paragraph 18 shall survive the termination of this Agreement.   19)   This
Agreement shall constitute the entire written agreement between the parties, and
shall supersede any and all agreements or understandings in effect between the
parties hereto; provided, however, that this Agreement shall not affect in any
way the rights and obligations of the Company and Consultant under the
Employment Agreement between the Company

5



--------------------------------------------------------------------------------



 



    and Consultant dated April 8th, 2008. This Agreement may not be modified
except by written agreement executed by the parties hereto.

20)   Each provision of this Agreement shall be treated as a separate and
independent clause, and the unenforceability of any one clause shall in no way
impair the enforceability of any of the other clauses herein. Moreover, if one
or more of the provisions contained in this Agreement shall for any reason be
held to be excessively broad as to scope, activity, subject or otherwise so as
to be unenforceable at law, such provision or provisions shall be construed by
the appropriate judicial body by limiting or reducing such provision or
provisions, so as to be enforceable to the maximum extent comparable with the
applicable law as such law shall then be.   21)   No breach of any provision
hereof can be waived unless in writing. Waiver of any breach of any provision
hereof shall not be deemed to be a waiver of any other breach of the same, or
any other provision.   22)   Any notice required or permitted under this
Agreement shall be in writing and shall be deemed given upon the earlier of
(a) when it is personally delivered, (b) three (3) days after having been mailed
by certified mail, postage prepaid, return receipt requested or (c) two (2) days
after having been sent by recognized overnight delivery service, in all cases
sent to the address first set forth above, or to such other address as the
person to whom notice is to be given may have previously furnished to the other
in writing in the manner set forth herein.

[signatures on following page]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

              MIDDLEBROOK PHARMACEUTICALS, INC.   CONSULTANT    
 
           
By:
Name:
  /s/ Wayne T. Hockmeyer
 
Wayne T. Hockmeyer   /s/ Edward M. Rudnic
 
Name: Edward M. Rudnic, Ph.D.    
Title:
  Chairman, Compensation Committee   TIN:
 
   

